EaiRCLOTh, J.
The State and the overseer obtained a warrant against the defendant for failing to work a public road. It is doubtful whether it was issued for the penalty or the misdemeanor. His Honor in disposing of the case seems to have treated it as the latter.
In looking through the record, as we are required to do, we find the warrant fatally defective because it does not conclude contra formam statuti, which is not cured by the statute of Jeofails.
As an indictment, according to all the forms and authorities, it should so conclude, and as a proceeding for a penalty, it must so conclude in order to show the defendant “how it became due.” Buncombe Turnpike Company v. McCarson, 1 D. & B. 306.
No error. Let this be certified.
Per Curiam. Judgment affirmed.